MEMORANDUM **
Imelda Reyes-Salazar, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of motions to reopen for abuse of discretion and we review due process challenges de novo. Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). We deny the petition for review.
The BIA did not violate Reyes-Salazar’s due process rights or abuse its discretion when it denied her motion to reopen. The BIA correctly determined that Reyes-Salazar was not eligible for repapering because she was served with a Notice to Appear on November 4, 1997, and thus, already in removal proceedings. See, e.g., Alcaraz v. INS, 384 F.3d 1150, 1154 n. 1 (9th Cir.2004) (“eligibility for repapering is conditioned on aliens being disadvantaged by the retroactive stop-time rule.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.